      Case 5:20-cv-00955-JKP-HJB Document 22 Filed 03/23/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

MAZHAR FOOTSTEPS, LLC,

                      Plaintiff,

v.                                                          No. SA-20-CV-00955-JKP

AMGUARD INSURANCE COMPANY
AND MICHAEL CLAYTON HEPBURN,

                      Defendants.

                                           ORDER

       Before the Court is the parties’ Joint Motion to Dismiss with Prejudice. ECF No. 21. The

Court GRANTS the motion and dismisses this action with prejudice. In accordance with Federal

Rule of Civil Procedure 41(a) and the terms of the Proposed Order, it is ORDERED all causes of

action asserted by any party and any potential causes of action related to this matter are

DISMISSED with prejudice.

       IT IS FURTHER ORDERED any pending motions are DENIED as moot.

       IT IS FURTHER ORDERED all costs and attorneys’ fees shall be paid by the party

incurring them.

       The Court directs the Clerk of Court to close the case.

       It is so ORDERED this 23rd day of March 2021.



                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE
